IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: J.C.C., A MINOR                  : No. 157 MAL 2019
                                        :
                                        :
PETITION OF: C.L.C., BIOLOGICAL         : Petition for Allowance of Appeal from
FATHER                                  : the Order of the Superior Court


                                   ORDER



PER CURIAM

     AND NOW, this 9th day of May, 2019, the Petition for Allowance of Appeal is

DENIED.